UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 Form 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange act of 1934 For the quarterly period ended March 31, 2010 Commission File Number 0-14910 MPM TECHNOLOGIES, INC. (Exact Name of registrant as specified in its Charter) Washington 81-0436060 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 199 Pomeroy Road Parsippany, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:973-428-5009 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes_X_ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes_X_No As of May 14, 2010, the registrant had outstanding 6,707,796 shares of common stock and no outstanding shares of preferred stock, which are the registrant’s only classes of stock. 1 MPM TECHNOLOGIES, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2009 TABLE OF CONTENTS Page No Part I – Financial Information Item 1 Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations for the Three Month Periods Ended March 31, 2010 (unaudited) and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 (unaudited) and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3 Quantitative and Qualitative Disclosures about Market Risk 10 Item 4 Controls and Procedures 10 Part II –
